DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            KATIE C. MEKLIR,
                               Appellant,

                                      v.

                           BRYAN A. MEKLIR,
                               Appellee.

                                No. 4D21-3521

                            [October 19, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Laura C. Burkhart, Judge; L.T. Case
No. 502021DR000468.

  Joel M. Weissman and Ashley M. Bolender of Joel M. Weissman, P.A.,
West Palm Beach, for appellant.

   Denise C. Desmond and Howard M. Rudolph of Rudolph and
Associates, West Palm Beach, for appellee.

PER CURIAM.

    In this non-final appeal arising from a pending action for dissolution of
marriage, the wife appeals an order on both parties’ motions for temporary
relief and on her motion to preserve the financial status quo. We affirm
without prejudice to the wife raising the disputed issue concerning the
husband’s income at a final hearing on the merits.

   Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.